NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After an extensive search of the prior art the examiner was unable to find a teaching of the gantry lift stacker, as claimed.  Applicant claimed a gantry lift stacker with a locating system which determines a position of the gantry lift stacker in relation to a point defined on a machine platform of the stacker, sensors are arranged on the stacker.  A control unit determines the position of the spreader based on sensors and locating systems.  The sensors include one sensor for determining inclination and one sensor for determining relative position of the spreader on the stacker, including distance from the point on the machine platform.  
The prior art was not found to teach these features, either alone or in combination.  US 2005/0242052 teaches a lift gantry having sensors similar to the claimed sensors, but the load-receiving device is suspended from the gantry, not supported and guided on the gantry supports, as claimed.  EP 2 096 074, as cited by applicant teaches a gantry lift stacker for containers similar to the claimed invention, but does not teach the sensors as claimed.  The claimed invention was not found to be taught either alone or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 16-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        




5 January 2022